DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
 
Claim Objections
Claims 1 & 16 are objected to because of the following informalities:  
Newly added claim amendments in lines 16-20 of claim 1 are reciting verbatim what was already present previously in lines 10-14. 
Newly added claim amendments in lines 22-25 of claim 16 are reciting verbatim what was already present previously in lines 17-20.
   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 15-16 & 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guest et al (U.S PG Pub no. 2003/0149481 A1 - cited in IDS) and Cherok et al (U.S Patent no. 6790213 B2) and Chitre et al (U.S PG Pub no. 2011/0270391 A1) as evidenced by 'MED-6350_Soft Silicone Adhesive_NuSil' and optionally further by Forsell (U.S PG Pub no. 20070233019 A1). 
Regarding claim 1, Guest, drawn to the art of implantable tissue expanders and prostheses, discloses a method of making a self-sealing patch (self-sealing shield (45)) [0023] comprising: providing a first sheet having a first outer perimeter (upper layer 65 and layer 55 combined) (Figure 2; [0017 & 0023]); providing a second sheet having a second outer perimeter (lower layer 65 and layer 60 combined) (Figure 2; [0017 & 0023]; attaching said first sheet and said second sheet with silicone sheets (middle layers 65) (Figure 2) and attaching said self-sealing patch (45) to a surface of an outer shell having an adjustable volume and configured to retain a fluid (Figure 1; [0014-0015]). 
Guest fails to explicitly disclose attaching first and second sheets with washers to form a self-sealing patch having a sealed annular space. 
Cherok, drawn to the art of implantable prostheses (Column 1, lines 6-8), discloses an annular space (60 – ‘pocket’) formed by attaching a first sheet (22a) to a second sheet (22b) with washers (50 & 52) (Figures 1, 3 & 6; Column 10, lines 19-43).
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application, to have modified the method of making a self-sealing patch for a tissue expander implant, specifically the silicone sheets, as taught by Guest (see above) with the annular space formed by washers, inner (52) and outer (50) washers as taught by Cherok, to arrive at the instant invention, in order to form a pocket (annular space) (60) which allows to ensure that prosthesis is lying in correct orientation and is generally positioned in the proper location (Column 12, lines 25-26). 
Guest and Cherok, both fail to explicitly disclose filling the sealed annular space with a self-sealing material. 

It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application to have modified the method of making a self-sealing patch as taught by Guest and the annular space as taught by Cherok, with filling the annular space with self-sealing material as taught by Chitre, to have arrived at the instant invention, in order to facilitate self-sealing mechanism of void created by needle [0087-0089],to provide a more effective puncture-resistant construction. 
Further, Chitre has disclosed a hydrophobic material (silicone gel – liquid silicone rubber) [0086] filling the annular space (Figures 1-2 #26; [0086]) between sheets (22 & 24) (Figures 1-2). Chitre has disclosed the soft silicone gel being Nusil MED 6350 [0137], which is a self-sealing material [0134]. As per the instant application [0050], the property of the viscosity being high enough that said material is prevented from flowing outside said sealed annular space when either first or second sheet is punctured with a hypodermic needle but low enough that said material flows to close a crack made by a hypodermic needle puncturing said first or second sheet, is measured as a function of the stiffness/firmness and cohesion, with a penetration value of approximately 3-10mm. Nusil MED 6350 has a penetration value of 15mm ('MED-6350_Soft Silicone Adhesive_NuSil), which is interpreted to overlap or at least be exceedingly close to “approximately” 10mm. The fact that applicant uses the term approximately evidences the fact that numbers outside of the range of 3-10mm still meet the claimed self-sealing capabilities. Furthermore, although the claimed range is interpreted to overlap with the prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05). 
Furthermore, it is not being argued that the penetration value of 15mm is the same as a penetration value of 10mm. As noted above, the penetration value of 15mm is interpreted to overlap or at least be exceedingly close to “approximately” 10mm. The fact that applicant uses the term approximately evidences the fact that numbers outside of the range of 3-10mm (such as 12mm-15mm) still meet the claimed self-sealing capabilities  Although not viewed as necessary to the foregoing rejection, the examiner additionally notes, for the sake of expediting prosecution, that Forsell evidences the fact that a self-sealing material is a material that is a gel-type material having a viscosity such that it self-seals, but does not flow through any penetrations caused by infusion needles [0079].
Further, regarding there being no fabric layers between the first and second sheets, both Guest and Cherok have already disclosed this limitation. Cherok has disclosed there being no fabric layers between the first sheet (22a) and second sheet (22b), with only the washers being in between the first and second sheet (Figure 6 of Cherok). Guest has disclosed only silicone sheets (middle layers 65) between the first sheet (upper layer 65 and layer 55 combined) and second sheet (lower layer 65 and layer 60 combined), and as such then has disclosed there being no fabric layers between the first and second sheets, since only the silicone sheets (i.e. not fabric) are between the first and second sheets.

Regarding claim 2, Guest has further taught forming a sheet by pressing silicone in a calendaring process [0023] and partially curing the sheet (Guest has disclosed an assembly with a fully cured layer of silicone sheeting and an uncured layer of silicone sheeting, which would meet the limitation of partially curing the silicone sheeting), which meets the limitation of forming a first sheet by pressing silicone in a calendaring process and partially curing said first sheet. Further, Guest has disclosed pressing silicone sheet in a rolling machine and fully curing the silicone sheet [0023] (Guest has disclosed applying a layer of unvulcanized silicone sheeting to a polyester fabric using rollers, and has disclosed oven curing to fully cure the silicone sheeting), which meets the limitation of forming a second sheet by pressing silicone material in a rolling machine and fully curing second sheet. 

Regarding claim 3, Guest has further disclosed reinforcing at least one of said first and second sheets with a PET mesh. Guest has disclosed a woven or knitted (mesh) (claims 7 & 8) polyester fabric such as Dacron (PET) [0023] being part of the first and second sheets [0017].

Regarding claim 4, partially curing the first sheet as taught by Guest [0023] would inherently leave a side of the first sheet tacky. It is inherent that an uncured silicon sheet (partially cured) will have a tacky side.

Regarding claim 5, Guest has further disclosed forming the second sheet by pressing the silicone material with a PET mesh [0023]. Guest has disclosed applying using rollers (i.e. pressing), a silicone sheeting with a polyester fabric, such as Dacron (i.e. PET) [0023], and the polyester fabric being a woven/knitted (mesh) fabric (Claims 7 & 8).

Regarding claim 6, Guest in combination with Cherok, meet the limitations of the instant claim. Guest has disclosed the sheets (middle layers 65) comprising silicone [0017 & 0023]. 
Cherok has disclosed washers (50 & 52) being used to attach first and second sheets (22a & 22b) (Figure 6). It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the instant invention, to have modified the silicone sheets of Guest, with the inner and outer washers of Cherok, to have arrived at the instant invention of washers comprising silicone material, in order to form a pocket (annular space) (60) which allows to ensure that prosthesis is lying in correct orientation and is generally positioned in the proper location (Column 12, lines 25-26).

Regarding claim 7, Guest has further disclosed the self-sealing shield (45) surrounding the injection port (40) (Figure 1; [0016]), which means that the first sheet and the second sheet, which comprise the self-sealing shield, both must necessarily have central openings which are aligned, with the openings defining sheet inner edges surrounding the central openings, and the sheet inner edges being spaced away from sheet outer perimeters. The central openings of the first and second sheets would 

Regarding claim 8, Guest has disclosed the self-sealing shield (45) surrounding the injection port (40) (Figure 1; [0016]), which means that the first sheet and the second sheet, which comprise the self-sealing shield, both must necessarily have central openings which are aligned with the openings defining sheet inner edges surrounding the central openings, and the sheet inner edges being spaced away from sheet outer perimeters. Thus, given that the first and second central opening are aligned, it would necessarily mean that the first sheet inner edge and second sheet inner edge are aligned and that the first sheet outer perimeter and second sheet outer perimeter are aligned.  

Regarding claim 9, Guest, as modified by Cherok (see above claim 1 rejection), meets the limitation of capturing an outer washer between the first sheet outer perimeter and second sheet outer perimeter; and capturing an inner washer between first sheet inner edge and second sheet inner edge. Guest has taught capturing outer sheet (layer 

Regarding claim 10, given that the outer washer is captured between the first and second sheet outer perimeters, and the inner washer is captured between the first and second sheet inner edges (see claim 9 rejection), it would necessarily mean that the outer perimeter of the outer washer would be aligned with the outer perimeters of the first and second sheets, and the inner perimeter of the inner washer would be aligned with the first and second sheet inner edges.  

Regarding claim 11, Cherok has further taught the annular space (60) extending between first and second sheets (22a & 22b) and from the inner perimeter of outer washer (50) to outer perimeter of inner washer (52) (Figures 1, 3 & 6).  

Regarding claim 12, Guest has further disclosed positioning an injection dome (40) within an opening of said outer shell (Figure 1), wherein said injection dome is adapted tom accept a hypodermic needle to fill said outer shell with fluid [0014-0015]; placing said self-sealing patch (45) on an inner surface of the outer shell (Figure 1), wherein said self-sealing patch surrounds said injection dome positioned within said opening of said outer shell ([0016]; Figure 1).

Regarding claim 15, Chitre has disclosed the hydrophobic material being a silicone gel (i.e. liquid silicone rubber) [0086 & 0136]. 

Regarding claim 16, Guest, drawn to the art of implantable tissue expanders and prostheses, discloses a method of making a self-sealing patch (self-sealing shield (45)) [0023] comprising: providing a first sheet having a first outer perimeter (upper layer 65 and layer 55 combined) (Figure 2; [0017 & 0023]) and a first sheet inner edge defining a first central opening; providing a second sheet having a second outer perimeter (lower layer 65 and layer 60 combined) (Figure 2; [0017 & 0023] and a second sheet inner edge defining a second central opening. Guest has further disclosed the self-sealing shield (45) surrounding the injection port (40) (Figure 1; [0016]), which means that the first sheet and the second sheet, which comprise the self-sealing shield, both must necessarily have central openings which are aligned, with the openings defining sheet inner edges surrounding the central openings, and the sheet inner edges being spaced away from sheet outer perimeters. The central openings of the first and 
Cherok, drawn to the art of implantable prostheses (Column 1, lines 6-8), discloses an annular space (60 – ‘pocket’) formed by attaching a first sheet (22a) to a second sheet (22b) with washers (50 & 52) (Figures 1, 3 & 6; Column 10, lines 19-43). Cherok has disclosed inner washer (52) being smaller and inwardly spaced from the outer washer (50), and the outer washer (50) being captured between the first and second sheet outer perimeters (Figure 6 - Cherok), which would necessarily mean that the outer washer is captured by first sheet outer perimeter and second sheet outer 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application, to have modified the method of making a self-sealing patch for a tissue expander implant, specifically the silicone sheets, as taught by Guest (see above) with the annular space formed by washers, inner (52) and outer (50) washers, and the outer washer being captured between first and second sheet outer perimeters and inner washer being captured between first and second sheet inner edges as taught by Cherok, to arrive at the instant invention, in order to form a pocket (annular space) (60) which allows to ensure that prosthesis is lying in correct orientation and is generally positioned in the proper location (Column 12, lines 25-26).
Further, both Guest and Cherok, have failed to explicitly disclose filling the sealed annular space with a self-sealing material. 
Chitre, drawn to the art of inflatable prostheses, discloses a sealed annular space (Figures 1 &2 #26; [0086]) between sheets (22 & 24) (Figures 1 &2) which is filled with a silicone gel (i.e. liquid silicone rubber – self-sealing material) [0086].

Further, Chitre has disclosed a hydrophobic material (silicone gel – liquid silicone rubber) [0086] filling the annular space (Figures 1-2 #26; [0086]) between sheets (22 & 24) (Figures 1-2). Chitre has disclosed the soft silicone gel being Nusil MED 6350 [0137], which is a self-sealing material [0134]. As per the instant application [0050], the property of the viscosity being high enough that said material is prevented from flowing outside said sealed annular space when either first or second sheet is punctured with a hypodermic needle but low enough that said material flows to close a crack made by a hypodermic needle puncturing said first or second sheet, is measured as a function of the stiffness/firmness and cohesion, with a penetration value of approximately 3-10mm. Nusil MED 6350 has a penetration value of 15mm ('MED-6350_Soft Silicone Adhesive_NuSil), which is interpreted to overlap or at least be exceedingly close to “approximately” 10mm. The fact that applicant uses the term approximately evidences the fact that numbers outside of the range of 3-10mm still meet the claimed self-sealing capabilities. Furthermore, although the claimed range is interpreted to overlap with the prior art, the examiner notes that the courts have held that, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v.Banner, 778 F.2d 775, 
Furthermore, it is not being argued that the penetration value of 15mm is the same as a penetration value of 10mm. As noted above, the penetration value of 15mm is interpreted to overlap or at least be exceedingly close to “approximately” 10mm. The fact that applicant uses the term approximately evidences the fact that numbers outside of the range of 3-10mm (such as 12mm-15mm) still meet the claimed self-sealing capabilities. In addition, as noted above already, Forsell evidences the fact that a self-sealing material is a material that is a gel-type material having a viscosity such that it self-seals, but does not flow through any penetrations caused by infusion needles [0079].
Further, regarding there being no fabric layers between the first and second sheets, both Guest and Cherok have already disclosed this limitation. Cherok has disclosed there being no fabric layers between the first sheet (22a) and second sheet (22b), with only the washers being in between the first and second sheet (Figure 6 of Cherok). Guest has disclosed only silicone sheets (middle layers 65) between the first sheet (upper layer 65 and layer 55 combined) and second sheet (lower layer 65 and layer 60 combined), and as such then has disclosed there being no fabric layers between the first and second sheets, since only the silicone sheets (i.e. not fabric) are between the first and second sheets.

Regarding claim 18, Chitre has disclosed the hydrophobic material being a silicone gel (i.e. liquid silicone rubber) [0086 & 0136].

Regarding claim 19, Guest has further disclosed reinforcing at least one of said first and second sheets with a PET mesh. Guest has disclosed a woven or knitted (mesh) (claims 7 & 8) polyester fabric such as Dacron (PET) [0023] being part of the first and second sheets [0017]. 

Regarding claim 20, Guest has further disclosed providing an outer shell configured to retain a fluid and having an adjustable volume ([0014-0015]; Figure 1); positioning an injection dome (40) within an opening of said outer shell (Figure 1), wherein said injection dome is adapted tom accept a hypodermic needle to fill said outer shell with fluid [0014-0015]; placing said self-sealing patch (45) on an inner surface of the outer shell (Figure 1), wherein said self-sealing patch surrounds said injection dome positioned within said opening of said outer shell ([0016]; Figure 1).

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guest et al (U.S PG Pub no. 2003/0149481 A1 - cited in IDS) and Cherok et al (U.S Patent no. 6790213 B2) and Chitre et al (U.S PG Pub no. 2011/0270391 A1) and further in view of Moaddeb et al (U.S PG Pub no. 20070135913 A1). 
Regarding claim 13, Guest has further disclosed providing a magnetized area on injection port [0020]. Guest however has not disclosed the strength and dimension of the magnetized area being between 650 gauss and 13,000 gauss at 5mm. 
Moaddeb, drawn also to the art of implantable medical devices [0003], discloses magnets with a magnetized area with a magnetic field of 100 gauss to 10,000 gauss at a distance between 1 mm to 10 mm. 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application, to have modified the magnetized area as disclosed by Guest, with the magnetic field strength and distance as disclosed by Moaddeb, to arrive at the instant invention, in order to provide a sufficient magnetic force to ensure a magnetic material undergoes magnetic hysteresis in response to activation energy [0017]. Although Moaddeb differs slightly in the range of the magnetic field and distance, from the claimed range of magnetic field and distance, this, however, does not take away from the obviousness as the magnetic field strength and distance as disclosed by Moaddeb are overlapping ranges, with the claimed ranges lying inside and overlapping with the prior art ranges. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).

Response to Arguments
Applicant's arguments filed 04/29/2021 (pages 7-8) have been fully considered but they are not persuasive. 
As noted above in the Claim Objections section, the amended claims 1 & 16 are the same as the claims previously presented in Amendment filed on 12/07/2020. The newly added limitations are verbatim the same limitations as presented in the Amendment filed on 12/07/2020. The newly amended claims do not further limit the claimed subject matter. As such, the arguments presented in the Response to Arguments section of the Final Rejection mailed on 01/29/2021 all apply to the instant claims 1 & 16 and applicant’s arguments in instant amendment filed 04/29/2021. Guest, and Cherok, and Chitre, as evidenced by MED-6350_Soft Silicone Adhesive_NuSil and further as evidenced by Forsell disclose the subject matter of claims 1 & 16 in totality. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712